Exhibit 4.6 NINETOWNS DIGITAL WORLD TRADE HOLDINGS LIMITED 2006 SHARE INCENTIVE PLAN As approved by the Board of Directors on October 21, 2005 NINETOWNS DIGITAL WORLD TRADE HOLDINGS LIMITED 2006 SHARE INCENTIVE PLAN 1. Establishment, Purpose, and Types of Awards Ninetowns Digital World Trade Holdings Limited, a company incorporated under the laws of the Cayman Islands (the “Company”) hereby establishes this equity-based incentive compensation plan to be known as the “Ninetowns Digital World Trade Holdings Limited 2006 Share Incentive Plan” (hereinafter referred to as the “Plan”), for the following purposes: - to enhance the Company’s ability to attract highly qualified personnel on a global basis; - to strengthen its retention capabilities; - to enhance the long-term performance and competitiveness of the Company and its domestic and international subsidiaries; - to align the interests of Participants with those of stockholders; and - to provide certain “performance-based compensation.” (a)Awards. The Plan permits the granting of the following types of awards (“Awards”), according to the Sections of the Plan listed here: Section 6 Stock Options Section 7 Share Appreciation Rights Section 8 Restricted Shares, Restricted Share Units, and Unrestricted Shares Section 9 [Reserved for future use] Section 10 Performance Awards (b)Appendices. Incorporated by reference and thereby part of the Plan are the terms set forth in the following appendices: Appendix I Definitions Appendix II China Sub-Plan Appendix III Hong Kong Sub-Plan (c)Effect on Other Plans. The Plan shall not effect any stock options, equity-based compensation, or other benefits that the Company or its Affiliates may have provided under any Share-based compensation plans that the Company or its Affiliates sponsor, including but not limited to the Company’s 2004 Share Option Plan. -1- 2. Defined Terms Terms in the Plan that begin with an initial capital letter have the defined meaning set forth in Appendix I, unless defined elsewhere in this Plan or the context of their use clearly indicates a different meaning. 3. Shares Subject to the Plan Subject to the provisions of Section 13 of the Plan, the maximum number of Shares that the Company may issue pursuant to the Plan is 2,800,000 Shares. Notwithstanding the foregoing limitation, the Board may act, not more than once during each fiscal year of the Company, to increase the share reserve by such number of Shares as the Board shall determine, provided that such increase shall not exceed one percent (1%) of the number of shares outstanding at the end of the Company’s most recently-completed fiscal year. Shares may be authorized but unissued Shares, or Shares that the Company has re-acquired or otherwise holds in treasury. The Shares issued pursuant to the Plan may be authorized but unissued Shares (or, subject to Applicable Law, Shares that the Company has reacquired or otherwise holds in treasury). Shares that are subject to Awards under this Plan that for any reason expire, are forfeited, are cancelled, or become un-exercisable, and Shares that are for any other reason not paid or delivered under the Plan shall again, except to the extent prohibited by Applicable Law, be available for subsequent Awards under the Plan. 4. Administration (a)General. The Committee shall administer the Plan, inclusive of the incorporated Appendices, in accordance with its terms, provided that the Board may act in lieu of the Committee on any matter. The Committee shall hold meetings at such times and places as it may determine and shall make such rules and regulations for the conduct of its business as it deems advisable. In the absence of a duly appointed Committee or if the Board otherwise chooses to act in lieu of the Committee, the Board shall function as the Committee for all purposes of the Plan. (b)Committee Composition.
